 Case 1:18-cv-00596-GJQ-PJG ECF No. 37 filed 04/24/19 PageID.275 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

ROBERT JEREMY HORTON, individually                 Civil Action No. 1:18cv00596-GJQ-PJG
and on behalf of all others similarly situated,
                                                   HON. GORDON J. QUIST
          Plaintiffs,
                                                   JOINT STIPULATION TO PERMIT
v.                                                 PLAINTIFF TO FILE FIRST AMENDED
                                                   CLASS ACTION COMPLAINT AND TO
GAMESTOP, INC. and SUNRISE                         SET RELEATED DEADLINES
PUBLICATIONS, INC.,


          Defendants.




          Plaintiff Robert Jeremy Horton (“Plaintiff”) and Defendants GameStop, Inc.

(“GameStop”) and Sunrise Publications, Inc. (“Sunrise”) (collectively, “Defendants”), by and

through their respective counsel of record, hereby stipulate and agree as follows:

          WHEREAS, on May 29, 2018, Plaintiff filed his Class Action Complaint [Dkt. No. 1];

          WHEREAS, on July 25, 2018, Defendants filed a motion to dismiss the complaint [Dkt.

No. 8];

          WHEREAS, on September 28, 2018, the Court issued an order denying Defendant’s

motion to dismiss and making Defendants’ deadline to file its answer October 12, 2018 [Dkt. No.

18];

          WHEREAS, on February 14, 2019, the Court issued a Case Management Order in which

it set April 15, 2019 as the deadline for Defendants to file a “motion for summary judgment as to

the individual claims of Plaintiff” and limited Plaintiff’s discovery to “information pertaining to

[Plaintiff’s] own standing and his own claims and shall not include class-wide discovery” [Dkt.

No. 32];
 Case 1:18-cv-00596-GJQ-PJG ECF No. 37 filed 04/24/19 PageID.276 Page 2 of 4



       WHEREAS, since then, the Parties have conducted discovery consistent with the Court’s

Case Management Order;

       WHEREAS, recently, Plaintiff has informed Defendants that he intends to amend his

complaint to add three new named plaintiffs, who believe they are members of the putative class

as defined in the Class Action Complaint [Dkt. No. 1];

       WHEREAS, Plaintiff provided Defendants with a draft of the proposed First Amended

Class Action Complaint and asked whether Defendants would stipulate to the amendment or

whether Plaintiff would need to file a contested motion to amend;

       WHEREAS, on April 12, 2019, the Parties filed a stipulation with this Court asking it to

vacate Defendants’ April 15, 2019 deadline to file their motion for summary judgment in order to

allow Defendants to determine their response to Plaintiff’s desire to file the proposed First

Amended Class Action Complaint;

       WHEREAS, on April 15, 2019, the Court granted the Parties’ stipulation and vacated

Defendants’ April 15, 2019 deadline to file their motion for summary judgment;

       WHEREAS, Defendants have reviewed Plaintiff’s proposed First Amended Class Action

Complaint and have agreed to stipulate to allow Plaintiff to file the proposed First Amended Class

Action Complaint, subject to the terms of the February 14, 2019 Case Management Order;

       WHEREAS, the Parties have also met and conferred on additional deadlines and have

agreed to the following:

               1.     Within five (5) calendar days of the Court granting this Stipulation, Plaintiff

                      shall file his proposed First Amended Class Action Complaint;

               2.     Within 15 calendar days of Plaintiff filing his proposed First Amended

                      Class Action Complaint, Defendants’ shall file their responsive pleading;



                                                2
 Case 1:18-cv-00596-GJQ-PJG ECF No. 37 filed 04/24/19 PageID.277 Page 3 of 4



              3.     Within 30 days of Defendants’ filing their responsive pleading, Defendants

                     will supplement their previously served discovery responses to account for

                     the newly added plaintiffs subject to the discovery limitations set forth by

                     this Court in the Case Management Conference; and

              4.     Within 45 days of Defendants supplementing their discovery responses,

                     Defendants shall file their motion for summary judgment.

       WHEREFORE, based on the above, the Parties request that the Court permit Plaintiff to

file his proposed amended complaint and order as follows:

       1.     Within five (5) calendar days of the Court granting this Stipulation, Plaintiff shall

              file his proposed First Amended Class Action Complaint;

       2.     Within 15 calendar days of Plaintiff filing his proposed First Amended Class Action

              Complaint, Defendants’ shall file their responsive pleading;

       3.     Within 30 days of Defendants’ filing their responsive pleading, Defendants will

              supplement their previously served discovery responses to account for the newly

              added plaintiffs subject to the discovery limitations set forth by this Court in the

              Case Management Conference; and

       4.     Within 45 days of Defendants supplementing their discovery responses, Defendants

              shall file their motion for summary judgment.

       IT IS SO STIPULATED.



Dated: April 24, 2019                       Respectfully submitted,


                                            By: s/_Casie D. Collignon_______

                                            Paul D. Karlsgodt
                                            pkarlsgodt@bakerlaw.com
                                            Casie D. Collignon

                                                3
Case 1:18-cv-00596-GJQ-PJG ECF No. 37 filed 04/24/19 PageID.278 Page 4 of 4



                                  ccollingon@bakerlaw.com
                                  BAKER & HOSTETLER LLP (CO)
                                  1801 California St., Ste. 4400
                                  Tel: (303) 861-0600

                                  Counsel for Defendants




                                  By: s/ Philip L. Fraietta            .

                                  Joseph I. Marchese
                                  jmarchese@bursor.com
                                  Philip L. Fraietta
                                  pfraietta@bursor.com
                                  BURSOR & FISHER, P.A.
                                  888 Seventh Avenue
                                  New York, NY 10019
                                  Tel: (646) 837-7150
                                  Fax: (212) 989-9163


                                  Frank S. Hedin
                                  fhedin@hedinhall.com
                                  David W. Hall
                                  dhall@hedinhall.com
                                  HEDIN HALL LLP
                                  1395 Brickell Avenue, Suite 900
                                  Miami, Florida 33131
                                  Tel: (305) 357-2107
                                  Fax: (305) 200-8801


                                  Ian G. Lyngklip
                                  ian@michiganconsumerlaw.com
                                  Wedad Y. Ibrahim
                                  wedadi@michiganconsumerlaw.com
                                  Lyngklip & Associates Consumer Law Group PLC
                                  24500 Northwestern Hwy., Ste. 206
                                  Southfield, MI 48075
                                  Tel: (248) 208-8864

                                  Counsel for Plaintiff and the Putative Class




                                     4
